Los hechos están expresados en la opinión.
El Juez Asociado Se. del Toeo,
emitió la opinión del tribunal.
El presente es un caso sobre daños y perjuicios. En la demanda se alegó, en resumen, 1, que el demandante es un industrial dedicado en Mayagüez, P. B., a la exhibición de cin-tas cinematográficas, cuyo negocio ha extendido a la Bepú-bliea Dominicana; 2, que la demandada es y era en 14 de abril de 1915 una empresa naviera dedicada al transporte do carga y pasajeros entre Puerto Bico y Santo Domingo j *1933, que Gualberto Soler es sub-agente en Mayagüez del agente de la demandada en Puerto Eico; 4, que en abril de 1914 el demandante entregó a la demandada, por conducto de su sub-agente, para embarque a Santo’Domingo una caja conteniendo 15 películas, cuya caja fué aceptada por la demandada para su embarque por cuenta y riesgo de la misma; 5, que las pelí-culas valían $941.75; 6, que iban consignadas al agente del demandante para que éste las exhibiera en Santo Domingo; 7, que entregadas al sub-agente de la demandada, éste las entregó a su vez al marino Cumpiano para que las llevara abordo del vapor de la demandada ‘Macaguas,” surto en el puerto de Mayagüez; 8, que al llegar Cumpiano al costado del vapor y al ser interrogado al efecto por un marinero, con-' testó que la caja iba a ser embarcada; 9, que el marinero, empleado de la demandada, bajó al bote de Cumpiano y ape-sar de qne éste le manifestó qne la caja por su peso debía, izarse con la maqninilla, se empeñó en subirla a mano; 10, (pie al tratar de subirla así entre Cumpiano y el marinero, ésto resbaló y se fué al agua con la caja; 11, qne puesta a flote la caja fué devuelta a tierra y depositada en la adnana, sin darle aviso al demandante; 12, que avisado particularmente el demandante, se personó en la aduana y, encontró qne to-cias las películas estaban dañadas; 13, que como consecuen-cia de no haber podido exhibir el demandante las películas en Ganto Domingo, ha perdido $3,000; 14, que también a conse-cuencia de ello le fueron cancelados contratos que allí tenía y que representaban un valor de $4,000. El demandante termina, suplicando que se dicte sentencia a su favor por la suma de $7,941.75, costas, desembolsos y honorarios de abogado.
La demandada contestó aceptando los tres primeros he-chos de la demanda con cierta salvedad respecto del primero, negando que el demandante entregara para su embarque al sub-agente de la demandada las películas y alegando que el sub-agente de la demandada y el demandante celebraron; un contrato para' trasladar desde el puerto de Mayagüez .al de yanto Domingo una caja de películas, conviniendo el d eman-*194fiante en llevarla por su cuenta y riesgo a bordo del vapor “ Jacagugs,” llegando todos los demás beclios de la demanda y alegando como materia nueva, 1, que en abril de 1915 el de-mandante solicitó de la compañía demandada el transporte de una caja conteniendo películas firmando al efecto un cono-cimiento que en una de sus cláusulas dice: “la carga se re-cibe y entrega al costado del buque,” 2, que firmado el cono-cimiento, el demandante entregó la caja al botero Cumpiano liara que la llevara al “Jacaguas”; 3, que Cumpiano no lia sido nunca empleado de la demandada; 4, que Cumpiano quiso subir él mismo la caja abordo y se fué con ella al agua; 5. que debido a la negligencia de su propio agente Cumpiano, fué que el demandante recibió el daño. La demandada final-mente alega en su contestación que la demanda no aduce lie-olios suficientes para determinar una causa de acción y ter-mina suplicando que se declare sin lugar la demanda, impo-niendo al demandante las costas, gastos, desembolsos y ho-norarios de abogado.
Trabada así la contienda, se celebró la vista practicando ambas partes sil prueba y argumentando luego por escrito. La corte consideró las alegaciones, la evidencia y los infor-mes, y dictó sentencia en favor del demandante por la suma de $1,118.75, y las costas desembolsos y honorarios de abo-gado, declarando probados los siguientes hechos:
“A. Los hechos primero, segundo,' tercero de la demanda. Por haber sido admitidos por la demandada en su contestación, así como el extremo del liecbo primero, que fué negado por la demandada por falta de información y creencia, pero que corroboró el deman-dante Maymón, sin que su declaración fuera contrarrestada.
“B. Que por el mes de abril de 1915 el demandante entregó a G-ualberto Soler, en su carácter éste de agente de la compañía deman-dada la caja contentiva de las catorce películas que se alegan en la ■ demanda y que dicho agente, que lo era en dicha fecha un agente de la compañía demandada, la aceptó para su embarque por cuenta y riesgo de la repetida compañía demandada, y no como agente especial del demandante Maymón.
“C. Que dichas catorce películas tenían a la fecha de tal entrega *195mi valor de novecientos cuarenta y un dollars, setenta y cinco centavos y que iban consignadas al agente del demandante Maymón en Santo Domingo para su exhibición en la República.
££D. Que la caja de las películas en cuestión fué entregada por Gualberto Soler, en su calidad de agente de la compañía demandada para su embarque en el vapor ‘ Jácaguas’ el día que se cayó al agua, dañándose completamente su contenido, por negligencia de los em-pleados de la compañía demandada y nó por la del demandante Maymón, quien tampoco fué culpable de la negligencia contributiva en dicha ocurrencia.
££E. Entiende además probado la corte que el demandante May-món como consecuencia de la pérdida ele dichas películas por la negligencia de la compañía demandada al no poder exhibirlas en los teatros de Santo Domingo, sufrió daños montantes a la suma de ciento sesenta y siete dollars, ninguna ele cuya suma ha sido satis-fecha en todo ni en parte por la compañía demandada al demandante Maymón. ’ ’
Alega la apelante que la corte ele distrito erró porque dió por probado un contrato de fletamento sin que se presentara el documento creditivo de su celebración que debió liaberse otorgado de acuerdo con lo prescrito en el Código de Comercio.
bin el acto de la vista no se presentó en efecto el documento otorgado, pero sí prueba oral de las condiciones del contrato, sin que la demandada luciera objeción alguna a la práctica de diclia prueba, y sabido es que ££es una regla bien estable-cida que cuando la prueba es admitida en sentido general, sin objeción, y no se hace tentativa alguna en la corte inferior para limitar o restringir su efecto, queda admitida para todos los fines, y debe ser considerada y concedérsele todo su valor.” 2 Jones Commentaries on Evidence, 188, y casos citados. Tomando la cita del -caso de Falero v. Falero, 15 D. P. R. 122, dijimos en el de Coto v. Rafas et al., 18 D. P. R. 508, 511, £íEs un principio de derecho que cualquier testimo-nio probatorio pueda ser considerado por la corte, si no se presenta objeción alguna a la admisión del mismo. (Burton v. Driggs, 20 Wall. 133; District of Columbia v. Woodbury, 136 U. S., 450, 472; Patrick v. Graham, 132 U. S. 627; Cam*196den v. Doremus, 3 How. 515.) Esta es una aplicación de la máxima Consensus tollit errorem.”
Como segundo error, alega la apelante que la corte no piído reconocer a las películas el valor de $941,75, cuando el mismo demandante las Labia valorado a los efectos de em-barque en $253.26. Al sostener este error, consigna la ape-lante que fué el propio demandante el que introdujo como prueba el “shipper manifest” en donde se olió a las pelícu-las el valor de $253.26. El apelado sostiene en su alegato que diclio valor fué puramente nominal, que en nada afectaba a la operación de embarque, y que el verdadero valor se de-mostró por la prueba practicada en el acto de la vista. He-mos examinado la relación del caso preparada por la ape-lante y por más que encontramos que, en dos ocasiones, el demandante declarando como testigo se refiere a esta cues-tión, el documento en que se dice que se dió a las películas el valor de $253.26, al parecer para el pago de los derechos de aduana, no se transcribe en ella, ni consta con toda claridad que se presentara como prueba. Bajo estas circunstancias, no esta-mos en condiciones de resolver en debida forma la cuestión planteada. Sin conocer con toda exactitud los términos del in-dicado documento, no podemos fijar su alcance, ni resolver si el demandante quedó o no impedido, después de firmarlo, de alegar y probar que era mayor en realidad el valor de la, mercancía. Prescindiendo de esta cuestión, la prueba prac-ticada sostiene ampliamente la conclusión ele la corte.
Alega también la apelante que la corte erró al declarar probado que Soler actuó como agente de la compañía deman-dada. Para concluir que la corte no cometió el error alegado, no es necesario analizar la prueba; basta examinar la con-testación de la misma demandada.
El siguiente error alegado es el de que la prueba no de-muestra que el demandante sufriera daños montantes a la suma de $167, por no poder exhibir las películas en Santo Domingo.. La prueba del demandante tendió a demostrar *197ium suma mayor. La evidencia sostiene, pues, ampliamente la conclusión de la corte en este extremo.
Alega la apelante que no lmbo prueba de la negligencia de la demandada. La evidencia fué contradictoria. Los tes-tigos del demandante demuestran que fué el marino del “Ja-caguas” el que, no obstante habérsele advertido el peso de la caja y la necesidad de hacer uso de la maquinilla para su-birla, se empeñó en hacerlo a pulso. Los testigos de la de-mandada ponen toda la culpa en el botero Cumpiano. El juez resolvió el conflicto, correctamente a nuestro juicio, en favor de los testigos del demandante.
Y sostiene por último' la apelante que la corte erró al de-cidir que la demandante sufrió la pérdida absoluta de las pe-lículas. La evidencia fué completa en este extremo. Mo-jadas con agua del mar las películas y abandonadas luego en tal estado por tres días en la aduana, quedaron inservi-bles.
Por virtud de todo lo expuesto, debe declararse sin lugar el recurso y confirmarse en todas sus partes la sentencia ape-lada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.